Citation Nr: 1010158	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955 and from March 1955 to October 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative medical evidence of record does not 
indicate that the Veteran currently suffers from PTSD.  

2.  A psychiatric disorder, other than PTSD was not shown in 
service, or for decades after service, and has not been 
linked to service. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Any diagnosis of PTSD must 
be made in accordance with 38 C.F.R. § 4.125, which requires 
that all psychiatric diagnoses conform to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  In this 
case, the Veteran's claim must be denied, as the more 
probative medical evidence does not reflect a current 
diagnosis of PTSD.  

The Veteran underwent a VA PTSD examination in May 2008.  
After taking the Veteran's medical history and performing a 
mental status examination, the examiner concluded that the 
Veteran was not suffering from PTSD or any other psychiatric 
disorder.  The examiner wrote that though the Veteran was 
engaged in combat, he did not suffer from an intense fear, 
feelings of hopelessness or horror, or other reactions as a 
result.  Further, he did not persistently re-experience any 
trauma.  Accordingly, the examiner did not diagnose the 
Veteran as suffering from PTSD or from any other mental 
disorder, stating that the Veteran does not appear to have 
any mental problems.  

Also, no records from the Veteran's VA treatment show a 
diagnosis of PTSD or any other psychiatric disorder.  Though 
the Veteran complained of suffering from depression in a 
February 2007 psychological assessment, the social worker 
conducting the assessment did not diagnose him as suffering 
from depression, PTSD, or any other psychiatric disorder.  

In an attempt to show that he has been diagnosed with PTSD, 
the Veteran provided a release allowing VA to obtain records 
of his treatment at the Dothan Psychiatric clinic.  These 
records show that the Veteran was diagnosed as suffering from 
PTSD, cognitive disorder, and problems with anxiety and 
depression in July 2009.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board assigns little weight to the conclusions from 
Dothan Psychiatric clinic.  While these records reflect a 
diagnosis of PTSD, there is no basis for why this condition 
was diagnosed, and the opinion is neither thorough nor 
detailed.  Perhaps most importantly, there is no showing that 
the diagnosis is related to the Veteran's in-service 
stressors.  

The Board finds the opinion of the VA examiner to be more 
credible, as it contains greater indicia of reliability.  The 
examiner's opinion is comprehensive and thorough.  Though she 
could not review the Veteran's claims file, the examiner did 
review his medical history, and recorded the history the 
Veteran provided.  She provided bases for why she did not 
find that the Veteran was suffering from any psychiatric 
disorder.  Accordingly, service connection for PTSD must be 
denied.  

As to a psychiatric disorder other than PTSD, the Veteran's 
service treatment records do not reflect any diagnosis of a 
psychiatric disorder, or that any person providing the 
Veteran's medical care considered him to be have a 
psychiatric disorder.  The earliest record of any treatment 
in this regard occurs decades after service, in the context 
of the Veteran grieving for his first spouse who had passed 
away.  In addition, no record on which a psychiatric disorder 
other than PTSD is diagnosed (the aforementioned records from 
the Dothan Psychiatric Clinic which include cognitive 
disorder) contains any indication this was considered to be 
related to service.  Under these circumstances, a basis upon 
which to establish service connection for a psychiatric 
disorder other than PTSD has not been presented.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
letter also informed the Veteran of the five elements of a 
service connection claim and how he could substantiate each, 
thus satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records, 
his post-service VA treatment records, and the private 
treatment records of which he apprised the VA.  The Veteran 
underwent a VA examination in May 2008.  The Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


